___________

                                     No. 96-1040
                                     ___________

Raymond E. Ridenour,                       *
                                           *
              Appellant,                   *
                                           *    Appeal from the United States
     v.                                    *    District Court for the
                                           *    District of South Dakota.
Joe Class, Warden,                         *
                                           *            [UNPUBLISHED]
              Appellee.                    *

                                     ___________

                     Submitted:      September 6, 1996

                            Filed:   September 12, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Raymond E. Ridenour, a South Dakota prisoner, pleaded guilty to
forcibly raping a thirteen-year-old girl.         Ridenour was initially sentenced
to between seventeen and one-half and twenty years imprisonment, but he
successfully sought a writ of habeas corpus in state court based on the
sentencing judge's failure to question him concerning the voluntariness of
his plea.   On remand, Ridenour was resentenced to fifteen years with credit
for time served, and the South Dakota Supreme Court affirmed.                 State v.
Ridenour,   No.   18655    (S.D.   Oct.   25,   1994)    (unpublished   per   curiam).
Ridenour then filed the instant 28 U.S.C. § 2254 (1994) petition, which the
District Court1 denied.        Having carefully reviewed the record and the
parties' briefs, we conclude that the District Court correctly denied
Ridenour's petition.       Accordingly, we affirm.        See




      The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
8th Cir. R. 47B.     We also deny Ridenour's motion for appointment of new
counsel.


     A true copy.


           Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-